 SOUTHLAND CORPORATIONThe Southland Corporation and Charlotte Moneagle.Case 9-CA-1829323 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 17 March 1983 Administrative Law JudgeMichael O. Miller issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, andhereby orders that the Respondent, the SouthlandCorporation, Dayton, Ohio, its officers, agents, suc-cessors, and assigns, shall take the action set forthin said recommended Order, except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F. 2d 362 (3d Cir. 1951). We have careful-ly examined the record and find no basis for reversing his findings.In adopting the Administrative Law Judge's conclusions. we find it un-necessary to rely on the Administrative Law Judge's findings that Mon-eagle's endorsing and posting of the anonymous letter constituted pro-tected concerted activity since we agree with the Administrative LawJudge's findings that Moneagle was discharged for her other protectedconcerted activity.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represent-atives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT coercively interrogate ouremployees concerning their protected concert-ed activities.WE WILL NOT threaten employees with dis-charge because they engage in protected con-certed activities.WE WILL NOT discharge employees becausethey engage in protected concerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem under Section 7 of the Act.WE WILL offer Charlotte Moneagle immedi-ate and full reinstatement to her former job,or, if that job no longer exists, to a substantial-ly equivalent job without prejudice to her se-niority or other rights and privileges and WEWILL make her whole for any loss of earningsshe may have suffered as a result of our dis-crimination against her, with interest.WE WILL expunge all references to her dis-charge on 20 April 1982 from our personneland other files and WE WILL notify her inwriting that this has been done and that evi-dence of the unlawful discharge will not beused as a basis for future personnel actionsagainst her.THE SOUTHLAND CORPORATIONDECISIONSTATEMENT OF THE CASEMICHAEl. O. MILLER, Administrative Law Judge: Thiscase was heard in Dayton, Ohio, on January 3, 1983,based on an unfair labor practice charge filed by Char-lotte Moneagle, an individual, on May 5, 1982, and acomplaint issued by the Regional Director for Region 9of the National Labor Relations Board, herein called theBoard, on June 22, 1982. The complaint alleges that TheSouthland Corporation, herein called Respondent, violat-ed Section 8(a)(1) of the National Labor Relations Act,herein called the Act, by suspending and dischargingMoneagle because of her protected concerted activities267 NLRB No. 69303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand by interrogating employees concerning such protect-ed concerted activities. Respondent's timely filed answerdenies the complaint's substantive allegations.All parties were afforded full opportunity to appear. toexamine and to cross-examine witnesses, and to argueorally. The General Counsel and Respondent have filedbriefs which have been carefully considered.Upon the entire record, including my observation ofthe witnesses and their demeanor, I make the following:FINDINGS OF FACT1. RESPONDENT'S BUSINESS-PREI IMINARYCONCLUSION OF LAWRespondent is a Texas corporation with an office andplaces of business in Dayton, Ohio, where it is engagedin the operation of retail grocery stores. Jurisdiction isnot in dispute. The complaint alleges, Respondentadmits, and I find and conclude that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act. Respondent's store17209, a corporate-owned "7-11" store, located at 3501East Third Street, Dayton, Ohio, is the only facility in-volved in this proceeding.The employees involved herein are not represented byany labor organization.II. THE UNFAIR LABOR PRACTICE ALLEGATIONSA. The FactsCharlotte Moneagle had been employed by Respond-ent for about 3-1/2 years prior to her discharge on April20, 1982. She had worked at the Third Street Store sinceJanuary 1981 and had been promoted to assistant manag-er in September of that year. She generally worked onthe day shift under the supervision of Rhonda Hensley,an admitted statutory supervisor; her duties were thoseof a store clerk: stocking shelves and operating the cashregister. She also prepared daily reports and was familiarwith the banking procedures.'In March 1981, Moneagle complained to a districtmanager, Jim Matthias, that she had worked regular butunpaid overtime for almost 2 years; she claimed that herstore manager had discouraged her from claiming over-time compensation. Respondent made arrangements topay her for the claimed time.In early March 19822 Hensley told Moneagle thatsome of the other supervisors she had met at a seminarwere dissatisfied. In response, Moneagle told Hensley"that really the only thing that the company needed wasa union, because otherwise they could do exactly whatthey wanted to ...the employees needed a union toback them up otherwise they wouldn't be able to getanything ...raises or whatever."In mid-March, Moneagle complained to District Man-ager Daniel Kerinuk that the frequent replacement ofstore managers had resulted in her missing some of thesemi-annual performance reviews and accompanyingwage increases to which she believed she was entitled.There is no contention or evidence that Moneagle possessed statutorysupervisory authority.a All dates hereinafter are 1982 unless otherwise specified.According to her uncontradicted testimony, Moneagletold Kerinuk that she did not think it fair that she andthe others in the store had not received these raises.3Kerinuk pointed out that she had received a performancereview and wage increase approximately 6 months earli-er, indicated that he could not help her, and referred herto his supervisor if she wished to pursue the matter fur-ther. He also asked her whether she was interested ingoing into management with the Company; she statedthat she would be interested but only at some later date.In late March, Moneagle's performance was reviewedand she received another wage increase.Included among Moneagle's duties was the receipt andopening of the daily mail. In the mail, delivered between9:30 and 10 a.m. on Saturday, April 3, was what hascome to be known as a "mystery writer letter." Thatletter, copies and at least one other version of whichwere sent to various of Respondent's stores, was ad-dressed to Respondent's employees. As Moneagle re-called the letter, the writer urged the employees to bandtogether to do something about working conditions,stated that the conditions were not what they should be,and suggested that the employees "shouldn't take thiscrap." The writer, she said, also referred to Respondent'szone manager, Ron Becker, in derogatory terms. Monea-gle wrote "right on" at the bottom of this letter and laidit upon the counter.4Subsequently, at the suggestion of apolice officer-customer, she scratched out the words shehad written on the letter, took it off of the counter, andposted it on the back of a cigarette display, where em-ployee messages are sometimes posted. Her notation re-mained legible despite the scratchout.About II a.m., Salvador Ruiz, a supervisor whose re-sponsibilities included the Third Street store, came in topick up the store's paperwork. He saw the letter and,pursuant to instructions from Kerinuk, removed it.53 She further testified that she had discussed this matter with anotherclerk, Lucille Harris.4 At least two similar but different letters were circulated. Respondentintroduced one which it contended was identical to the letter receivedand written upon by Moneagle. In that letter, the "mystery writer" com-plained of pressure from Becker, the swapping of positions and other tur-moil, obliquely referred to Becker as an "anal-porte," and suggested thatRespondent's employees "are much too good to be treated as such."Moneagle denied that that letter was identical to the one she had seen;she acknowledged that there were some similar references but noted thatRespondent's exhibit contained no suggestion that the employees band to-gether to improve working conditions, a statement which was containedin the letter she received. Ruiz, the supervisor who picked up the letterin Moneagle's store, could not recall any specifics concerning the secondletter; he did not deny the possibility that it contained references to theemployees "banding together." Respondent no longer possessed and didnot introduce the actual letter written on by Moneagle and had not re-tained any copies of the second letter. From the foregoing, and noting asdiscussed infra, that Hensley referred to the references in the letter to"banding together" when talking to McClendon, I must conclude thatMoneagle has more accurately described the letter which she received,wrote upon, and posted than has Respondent. It was a letter differentfrom Resp. Exh. 2.' Respondent admits that it was aware of the distribution of these let-ters, had objections to their posting, and had instructed its supervisors topick them up whenever they saw them About 40 copies of each of twodifferent letters were collected.304 SOUTHLAND CORPORATIONAfter reading the letter, Ruiz asked Moneagle whethershe had written "right on" on the letter. She denied thatshe had done so and stated that she did not know whohad. Moneagle was the only employee in the store be-tween the arrival of the mystery writer letter and Ruiz'arrival. Moneagle testified that Ruiz repeated his ques-tion a few minutes later and stated to her that she had tobe the one because she was the only employee present.Ruiz did not testify about any subsequent conversationwith Moneagle concerning the letter that morning. WhileI credit Moneagle, at least in the absence of a specificdenial by Ruiz, it is clear from the circumstances that,whether or not he made any further statements to her,he had to suspect, if not know, that Moneagle had beenthe one. Ruiz took the letter with him when he left thestore.Moneagle next worked on Monday, April 5. At theend of her shift, Walter McClendon came in to relieveher. He took over on the cash register while she com-pleted other chores in the back of the store. When shenoticed that a number of customers were beginning toline up at the register, she went forward to help out. Onecustomer sought to purchase six to eight money orderstotaling $510, a transaction which would take a singleclerk between 5 and 10 minutes to complete. Moneagletook her money and rang up the sale while McClendon,working under the counter so that other customerswould not be able to observe him, made up the moneyorders. Moneagle did not mark the register tape so as toindicate that she was now the cashier. With McClendonbent over beside her, Moneagle counted the money,placed it in a numbered drop envelope, recorded and ini-tialed the transaction on a drop sheet, and dropped theenvelope in the safe under the counter.7Ruiz concededthat Moneagle's procedure as to the money drop itselfwas proper. He also conceded that, while it had been apractice at one time for the cashiers to mark the registertapes so as to indicate who is manning the register, sign-ing or otherwise marking the register tapes was nolonger required.8She had, however, contravened a prac-tice precluding one employee from using a cash registerwhile another was in charge of it, according to Ruiz.Moneagle assisted McClendon in one further transac-tion and made another money drop before she left theregister.Moneagle's next workday was Wednesday, April 7.That morning, Hensley who, along with Ruiz, had theonly keys, opened the safe and withdrew all of themoney drop envelopes which had been deposited in it onboth Monday and Tuesday. Hensley took the contentsfrom the safe into the backroom for counting and, whenshe came back out, told Moneagle that Moneagle's $5106 The testimony of Timothy Hogge. to the effect that he saw the letterwith Moneagle's scratched-out writing on it when he came to work thatevening, thus becomes highly suspect. I cannot credit it.7 For security reasons, Respondent requires that any money over $10or S20 be placed in a safe to which the employees do not have keys.a In this testimony, Ruiz, a Southland supervisor responsible for sixstores including the store in which Moneagle worked, corroborated Mon-eagle's testimony concerning the register practices and rules. McClendontestified as to his understanding that whoever was running the cash regis-ter was supposed to mark, initial, and advance the register tape; Kerinukalso testified that this was part of Respondent's cash handling procedure.drop of Monday night was missing. An unsuccessfulsearch was made for the missing envelope and Hensleytook the remainder of the money to the bank. Ruiz camein to the store at or about II a.m. and was told of theloss. Moneagle told him that she had no idea where themoney was; he indicated that there would be an investi-gation.Ruiz and Hensley went into the backroom. When theycame out, Ruiz handed Moneagle a suspension noticeand asked her to read it. He walked away and Hensleyasked Moneagle whether she knew anything about themystery writer letter. Moneagle acknowledged that shehad received it in Saturday's mail. Hensley then askedwhether Moneagle had written "right on" on that letter.When Moneagle admitted that she had, Hensley coveredup her ears with her hands and stated, "Oh, I wish youhadn't told me that." Ruiz came back to Moneagle andasked her to sign the suspension notice. She refused be-cause it set forth that she was responsible for the missingdrop; she denied taking the money. According to Ruiz,she also said that McClendon could verify that she haddropped the envelope in the safe. Ruiz then told her,"Well, Charlotte, we know you wrote on that mysteryletter 'right on' and ...you have a bad company atti-tude and we don't need people like you anyway." Mon-eagle was directed to leave the store; she signed out andleft.9Later that same afternoon, Moneagle went to Kerin-uk's office and told him what had happened. In thecourse of their conversation, she stated that McClendonhad seen her make the money drop; her statement wasbased on an assumption. Kerinuk replied that, if McClen-don had seen it, she had nothing to worry about.Ruiz told McClendon, when he came to work thatevening, about the missing drop, stating that they hadtaken the safe apart and still not found the money. Ac-cording to Ruiz' testimony, which I credit, McClendonreported that he had not actually seen Moneagle dropthe envelope into the safe.'°McClendon was told thathe would have to speak with the district supervisor andwas temporarily suspended.On the next day, McClendon was called to Kerinuk'soffice.'tKerinuk questioned him about the events sur-rounding the money drop, particularly whether he hadseen Moneagle put the money into the safe. He repliedthat he did not see her do so, "per se," and stated that hecould not verify what was in the envelope. In responseg Hensley did not testify. Ruiz. who did, did not contradict Moneagle'stestimony.'o McClendon, I am compelled to find, may have seen the money dropenvelope in Moneagle's hand, and he heard the safe door open and close(like the slot on a mailbox), but he did not see Moneagle deposit the en-velope in the safe. His testimony, to the effect that he saw, out of thecorner of his eye, the envelope go into the safe, cannot be credited as it isinconsistent with statements in affidavits he gave both to the Employerand the Board wherein he had stated that he "did not see Moneagle makethe drop because [he] was bending down behind the counter." It is alsoimprobable that he saw it in light of his further testimony that he askedMoneagle whether she had put the money in the safe.II McClendon initially indicated that this conversation might have oc-curred a week later The circumstances, including Kerinuk's reference tothis conversation when he spoke with Moneagle later on April 8 and thefact that McClendon was paid for the I day he had lost from work, es-tablish that they spoke on April 8.305 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Kerinuk's questioning, he asserted that he did not be-lieve that she had taken the money, pointing out that shehad signed the money drop sheet acknowledging that itwas her drop. He also told Kerinuk that it was not un-usual for Moneagle to help him in this way or, generally,for the employees to render this kind of assistance to oneanother. Kerinuk then asked McClendon about Monea-gle's attitude. McClendon stated that he had never ob-served her to have an attitude problem. Kerinuk said shehad a bad attitude about raises she believed she was enti-tled to and asked McClendon whether she had ever dis-cussed this with him. McClendon acknowledged that shehad but argued that concern about raises did not indicatea poor attitude. McClendon agreed to meet with Re-spondent's security officer, Thomas Bottomley, and wastold that inasmuch as he did not handle the money ormake the drop he would be paid for the day he lost andcould return to work.12Moneagle was called into Kerinuk's office in the earlyevening of April 8. Ruiz was also present. Kerinuk in-formed her that he had conducted an investigation, thather story did not agree with what he had been told byMcClendon and Hensley, and that the money had notbeen found notwithstanding that the safe had been dis-mantled. Asked whether there was any reason whyHensley, McClendon, or she would take the money,Moneagle replied that she knew of none, that she hadnone, and that she would not be so stupid as to jeopard-ize her job in that way. At some point, Ruiz stated thatMoneagle had been involved in a $160 shortage back inMarch. '3When Kerinuk continued to press her about themoney, and stated that Respondent had no alternativebut to terminate her, Moneagle suggested that manage-ment be investigated. She pointed out that Hensley hadleft a bank deposit under the sink for 2 or 3 days, until itwas discovered by an employee. At this point, accordingto Moneagle, Kerinuk began yelling at her. He stated:"You're disgusting. It's people like you that cost thecompany money. You come up here for your backpayand your overtime and your back raises and all you wantis what you can get out of the company." He told herthat he knew she had written "right on" on the mysterywriter letter, asked her if she knew who wrote the letterand suggested that she had written the letter herself. Hereferred to the letter as a personal insult. After some dis-cussion about further investigation, Moneagle was toldthat Respondent would be in touch with her later andshe left.'432 McClendon's testimony is uncontradicted.a3 Moneagle testified that the reference to a shortage in March wasmade at her discharge interview on April 20. In her testimony, she ex-plained the circumstances of the shortage, attributing it to confusioncaused by the misringing of a transaction by another clerk. I note thatMoneagle was granted a wage increase in the performance review fol-lowing this shortage, which tends to indicate that she was not consideredculpable in that incident.14 Kerinuk admitted referring to the mystery letter writer as a "dis-gusting" person because that person had not brought the complaints firstto management. Ruiz made no mention of Kerinuk having made such astatement and both Kerinuk and Ruiz testified that it was Moneagle whofirst mentioned the mystery writer letter. Kerinuk's response, they bothtestified, was that the letter was irrelevant to their conversation. Kerinukdenied referring to Moneagle's earlier complaints. In this regard, I creditIn the next week or so, Bottomley spoke with andtook statements from Moneagle, McClendon, and Hens-ley. Moneagle repeated both her denial that she hadtaken the money and her assumption (not stated as such)that McClendon observed her make the money drop.McClendon described the transaction; he claimed that heheard the safe door open and close, but he did not claimto have seen Moneagle make the drop. Hensley de-scribed opening the safe, discovering that a drop wasmissing, connecting Moneagle to the drop, and unsuc-cessfully searching for the money. Bottomley reported toKerinuk that he had narrowed the responsibility for themissing money to either Moneagle or Hensley.In the same week, Hensley spoke to McClendon. Sheasked whether he had seen the mystery writer letter andwhat he thought about it. When he disclaimed anyknowledge, Hensley described the letter, stating that ithad something to do with the zone manager, RonBecker, and contained "something about the people ofSouthland organizing and banding together." She furtherstated, "Well, we think Charlotte [Moneagle] wrote theletter and we have been watching her for some time."Ruiz also questioned McClendon as to his knowledge ofthe anonymous letter and told him that Respondent had"a very strong case, thinking that Charlotte wrote it."McClendon told both of them that he did not believethat Moneagle had authored the letter. 1 5On April 20, Moneagle was called into Kerinuk'soffice once again. She was told that the investigation hadbeen completed, that the money had not been found andthat Respondent had no alternative but to discharge her.She was given a discharge notice stating, as the reason,that she had violated rule 13(b), "Failure to followproper money drop procedures." When she protestedthat there had been no impropriety, Kerinuk stated thatthere had been more than one person handling the trans-action. She asserted that that was a common practice inevery store in which she had worked. He then statedthat she had failed to initial the detail or register tapeand made reference to the earlier money shortage.According to Kerinuk, who made the decision to ter-minate Moneagle, the discharge was not motivated byany belief or conclusion that Moneagle had taken themoney. Rather, it was her failure to follow proper cashprocedures's which, he testified, was all part of themoney drop procedure. Ruiz testified that Kerinuk dis-charged Moneagle because it had been improper for herto run the register after McClendon had checked in andbecause the money was never found. Moneagle unsuc-Moneagle, noting Kerinuk's concern with Moneagle's attitude, as ex-pressed earlier in the day to McClendon, management's strong concernabout the letter, management's knowledge that Moneagle had endorsedthe letter, and management's suspicion, as expressed by Hensley and Ruizto McClendon, that Moneagle had authored the letter, all of which areconsistent with the conversation as described by Moneagle.i' Ruiz did not contradict this testimony. As previously noted, Hens-ley did not testify. Respondent indicated that Hensley had been placed ona leave of absence because of an arrest on a felony charge; however,there was no indication that Hensley had become either hostile to Re-spondent or unavailable as a witness.16 In his statement to the NLRB investigator, Kerinuk had stated thatshe was discharged for her mishandling of funds.306 SOUTHLAND CORPORATIONcessfully appealed her termination to Respondent's presi-dent.At the same time that Moneagle was discharged, Ker-inuk, who had learned during this investigation thatHensley had previously failed to make a daily bank de-posit, discharged Hensley for her failure to timely depos-it the April 5 receipts. Hensley made an appeal toBecker, the zone manager, citing personal circumstanceswhich made her miss the deposit on Tuesday, April 6,and she was reinstated.B. AnalysisI. Had Moneagle engaged in protected concertedactivities?In order to prevail herein, the General Counsel mustestablish that Moneagle was discharged for having en-gaged in protected concerted activities. Respondentargues that the General Counsel has adduced no evi-dence to establish that Moneagle acted in concert withany other employee and postulates, from the letter's ref-erence to problems with Zone Manager Becker, that themystery writer may have been a supervisor. Respondentfurther contends that the General Counsel's evidence isinsufficient to establish that the letter was directedtoward concerns common to Respondent's employees.As previously noted, I have credited Moneagle's testi-mony and found that the letter which she received andendorsed (both by her having written "right on" on itand by her posting of it) called on the employees to bandtogether for the purpose of securing improvements inworking conditions. If group action is to be effectivelyprotected, the initial call for such group action must alsobe protected. In Hugh H. Wilson Corp. v. N.L.R.B., 414F.2d 1345 (3d Cir. 1969), enfg. 171 NLRB 1040 (1968),the court stated, at 1347-48:"Employees shall have the right ...to engagein ...concerted activities ...for the purpose ofmutual aid and protection. 29 U.S.C.A. § 157."The lines defining this right have of necessitybeen painted with broad strokes. To protect con-certed activities in full bloom, protection must nec-essarily be extended to "intended, contemplated oreven referred to" group action, Mushroom Transpor-tation Co. v. N.L.R.B, 330 F.2d 683, 685 (3rd Cir.1964) ...lest employer retaliation destroy the budof employee initiative aimed at bettering terms ofemployment and working conditions.The mantle of protection of concerted activities,the various circuit courts have held, extends to bothunion and non-union employees.In Owens-Corning Fiberglass Corp. v. N.L.R.B, 407F.2d 1357, 1365 (4th Cir. 1969), the court said:". .. The activity of a single employee in enlistingthe support of his fellow employees for their mutualaid and protection is as much 'concerted activity' asis ordinary group activity. The one seldom existswithout the other."See also Charles H. McCauley Associates, 248 NLRB 346(1980), enfd. 657 F.2d 685 (5th Cir. 1981). 1 am thuscompelled to conclude that whether the mystery writerletter was authored by a supervisor,l?a fellow employ-ee, or by Moneagle, as Respondent apparently suspect-ed,'8Moneagle made that letter her own and called onher fellow employees to engage in concerted activitiesfor improvement of their working conditions. She wasthus engaged in an activity both protected and concert-ed.Further, I would note that Moneagle's activity in con-nection with the mystery writer letter was not the onlyprotected activity in which she had engaged and ofwhich Respondent had knowledge at the time of her ter-mination. Approximately 3 weeks prior to the moneydrop incident, after discussions with other employees,'9Moneagle had complained to Kerinuk about alleged de-nials of wage increases due to herself and others. Assuch, she was engaged in a concerted activity, whichwas a predicate for possible group activity, protected bythe Act. See McCauley, supra, 657 F.2d 685, 688. Fur-ther, she had told Hensley that she believed that Re-spondent's employees needed union representation.2. Was Moneagle discharged for her involvement inprotected concerted activities?The General Counsel contends that it has established,prima facie, that Respondent terminated Moneagle be-cause of her protected concerted activities and that Re-spondent has failed to sustain its burden of demonstrating"that the same action would have been taken even in theabsence of the protected conduct." Wright Line, 251NLRB 1083 (1980), enfd. on other grounds 612 F.2d 889(Ist Cir. 1981). Respondent, while not conceding the va-lidity of the Board's Wright Line analytical mode, arguesthat no prima facie case has been established, that noshowing has been made that its reasons for dischargingMoneagle were pretextual, and asserts that it has shownthat Moneagle would have been discharged for her fail-ure to follow proper cash handling procedures in anyevent. My analysis of the facts herein, as I have foundthem to exist, compels me to conclude, in agreementwith the General Counsel, that Charlotte Moneaglewould not have been terminated had she not become in-volved in protected concerted activity.20?7 I would deem this to be most improbable. Both the letter describedby Moneagle and the one introduced by Respondent refer to Respond-ent's treatment of employees. They were addressed to the employees and,in tone, appear to call for employee action. It is unlikely that they werepenned by a supervisor.18 Sec. 8(a)(l) and (3) of the Act is violated when an employer actsagainst an employee in the belief that the employee engaged in union orprotected concerted activities, whether or not the employee actually didso. See NLRB v. Link-Belr Corp., 311 U.S. 584, 589-590 (1941); Henningd Cheadle, 212 NLRB 776 (1974).19 Moneagle had discussed pay raises with Lucille Harris, anotherclerk. McClendon had been asked by Kerinuk whether Moneagle hadever discussed raises with him. He told Kerinuk that she had20 In light of the uncontradicted evidence concerning the missingmoney drop, I cannot find that Respondent's suspension of Moneagle onApril 7, pending completion of the investigation, was discriminatorilymotivated. I shall recommend that the allegation concerning her suspen-sion be dismissed.307 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel's prima facie case is well madeout by Moneagle's involvement in protected concertedactivity, Respondent's knowledge of and animus towardsuch activity as reflected by the statements of Kerinuk,Ruiz, and Hensley to both Moneagle and McClendon, 2the juxtaposition of those animus statements in point oftime with Moneagle's suspension and with Respondent'sinvestigation of the lost money drop,22and her suspen-sion and discharge, which came quickly on the heels ofthe protected accivity.Respondent asserts that it has overcome the GeneralCounsel's prima facie case and that the General Counselhas failed to sustain its ultimate burden of proof. Wheth-er the burden on Respondent is that of persuading thetrier of fact that it would have taken the same actionabsent the protected activity or merely a burden of pro-ducing some credible evidence that it would have doneso,23I am compelled to conclude that its obligation hasnot been satisfied and that, even if it has, the case pre-sented by the General Counsel satisfies its ultimateburden of proof.Respondent argues that the investigation which it con-ducted, and which it asserts was extensive and detailed,"indicates that [it] is indeed concerned about the possibil-ity of misconduct and is not using allegations of miscon-duct as a pretext for illegal discrimination." (Resp. br. 27,citing Anaconda Ericcson, 261 NLRB 831 (1982).) In theinstant case, however, Respondent's investigation wentto the question of whether Moneagle or some other em-ployee took the missing money and/or where the moneyhad gone. Indeed, Moneagle was assured that, if21 Without repeating the factual discussion, supra, I take particularnote of Hensley's questioning of Moneagle concerning the mystery writerletter on April 7 and her statement, "I wish you hadn't told me that,"Ruiz' confrontation of Moneagle on that same day with her endorsementof the letter and with statements to the effect both that she had a badattitude and that such people were not needed, Kerinuk's questioning ofMcClendon about Moneagle's attitude and his statements attributing abad attitude to Moneagle because of her questions about wage increases.and Kerinuk's references to Moneagle as "disgusting" because she hadcomplained about raises and overtime. As to the latter statement, while Ihave credited Moneagle, I would find animus even if I were to creditKerinuk. A statement to the effect that an employee who takes his com-plaints to other employees rather than to management is "disgusting"hardly shows tolerance for employee involvement in protected activity.See Reno Sparks Cab Co., 266 NLRB No. 34, AJID sl op 8 (1983).wherein the employer's statement that a union activist was discharged be-cause he had distributed leaflets to the other employees rather than talking to the employer "like a man" manifested animus.22 There is no easily discerned line between evidence supporting theGeneral Counsel's prima facie case and that which might be said to sup-port its ultimate burden of proof. That Respondent's agents referred toher protected activity and expressed animus thereto immediately afterdiscovering the missing money drop and repeatedly thereafter while al-legedly investigating that loss is evidence that may be said to supportboth.23 Compare cases rejecting the Wright Line burden shift, for example.Behring International v. NLRB, 675 F.2d 83, 88 (3d Cir. 1982); WrightLine, 662 F.2d 899 (Ist Cir 1981), cert. denied 455 U.S. 989 (1982): andTRW v. NLRB, 654 F.2d 307, 310 (5th Cir 1981), with those cases 'whichhave adopted the shift, such as Borel Restaurant Corp. v. NLRB, 767 F 2d190 (6th Cir. 1982); Justak Brothers v. NLRB, 664 F2d 1074, 1077 (7thCir. 1981); and NLRB v. Nevis Industries, 647 F.2d 90)5, 909 (9th Cir1981). The Administrative Law Judge is, of course, bound to followBoard precedent (as here set out in the Board's Wright Line decision)unless and until reversed by the Supreme Court. The Wright Line issue ispresently destined for Supreme Court review in VLRB v. TransportationManagement Corp., 674 F.2d 130 (Ist Cir. 1982), denying enforcemrentand remanding 256 NLRB 101 (1981).McClendon observed her make the money drop, shewould have nothing to worry about. The investigation,however, was essentially inconclusive and Moneagle'sdischarge was not predicated on any belief or conclusionthat she had taken the money. Kerinuk testified that Re-spondent had no evidence that Moneagle had taken themoney and had never accused her of doing so. Respond-ent's investigation, therefore, was essentially irrelevant tothe discharge.The notice of discharge given to Moneagle attributedher termination to a violation of company policy 13(b),"Not following proper money drop procedures." Failureto follow proper money drop procedures, Respondent es-tablished, was a specific and separate ground for dismis-sal set forth in the Employee Awareness Form and Re-spondent argued that its action could not be found tohave been discriminatorily motivated where it wasmerely following such an established rule. However, asRuiz acknowledged, Moneagle's money drop procedurewas not defective. She did with that drop exactly whatshe was supposed to do. Apparently recognizing thisflaw in its argument, Respondent claimed that the moneydrop rule encompassed all manner of cash handling pro-cedures and referred, throughout its brief, to Moneagle'salleged dereliction as a "failure to follow proper cashhandling procedures." Respondent's rule, under which itpurported to discharge Moneagle, is very simple, verydirect, and very specific.24I cannot credit Respondent'sunsupported assertion that the rule went beyond its plainlanguage and encompassed every violation of cash han-dling procedures, including those which did not involvea defective money drop. I must therefore reject Re-spondent's argument concerning the effect of its ruleupon evidence of discriminatory motivation.Even assuming that rule 13(b) went beyond the moneydrop procedure, however, Respondent's claims concern-ing Moneagle's alleged improprieties are shifting, incon-sistent, and unconvincing. Kerinuk's statement of posi-tion in regard to the unfair labor practice charge assertsthat she was discharged for mishandling funds. At thedischarge interview, he told her that it was because of animproper money drop procedure and, when she disputedthat, asserted that it was improper for more than oneperson to handle a transaction and further, that sheshould have initialed the register tape. Ruiz, however,testified that initialing of the tape was not required.Moreover, it was credibly established that employees fre-quently helped each other. It was certainly to Respond-ent's and the customers' benefit that they do so. Asnoted, Kerinuk testified that Moneagle was not dis-charged because of any suspicion or belief that she tookthe money. Ruiz, however, testified that her dischargewas partly motivated by the fact that the money wasnever found. Little weight can be given such shiftingreasons; indeed, the shifting nature of Respondent's de-fenses tends to establish discriminatory motivation. See,for example, McClean Trucking Co., 261 NLRB 793, fn.2 (1982).24 I note, too, that the rule regarding money drop procedures appearsto address the problem of security and robbery prevention rather thancash register procedures308 SOUTHLAND CORPORATIONThe General Counsel argues that Respondent treatedthe various participants to the April 7 incident disparate-ly, thus evidencing discriminatory motivation. BothMoneagle and Hensley, who had violated a companypolicy requiring that each day's cash be deposited in thebank, were discharged. Respondent's brief acknowledgesthat the difference between Hensley's dereliction andMoneagle's was "slight." Kerinuk testified that theywere discharged for the "same thing, only a differentvariation." Both appealed their discharges, albeit throughdifferent routes. Hensley, whose prior violation of thissame policy had become known to Kerinuk during theinvestigation of the missing money drop, was reinstated.Moneagle was not.Additionally, I note that if the conduct for whichMoneagle was discharged was her involvement in asingle transaction together with another employee, Mon-eagle was accorded treatment entirely disparate fromthat accorded the other employee, McClendon. It washis transaction which she assisted; he had begun to oper-ate the register. He was as guilty of turning the registerover to her as she was of taking it. He was suspendeduntil it was determined that he did not handle the moneyand was then reinstated with backpay. He suffered nopenalty for handling the transaction jointly with Monea-gle. Thus, Moneagle was treated differently from both ofthe other participants to the incident. She was no moreguilty of an infraction of company rules than either ofthem. Such disparate treatment supports an inference ofdiscriminatory motivation. NLRB v. Sikes Corp., 692F.2d 34 (6th Cir. 1982), enfg. sub nom. Florida Tile Co.,255 NLRB 360 (1981).Accordingly, for all of the foregoing reasons, includ-ing Respondent's repeated references to Moneagle's pro-tected activity when suspending her and thereafter whilepurporting to investigate the lost money drop, I mustconclude that the General Counsel has sustained itsburden of proving, by a preponderance of the evidence,that Respondent discharged Charlotte Moneagle becauseof her protected concerted activities.3. Other coercionThe General Counsel contends that Respondent, infour particulars, interrogated and otherwise coerced itsemployees in violation of Section 8(a)(1) of the Act.Thus, it is argued that Ruiz' questioning of Moneagle onApril 5 concerning whether or not she had written"right on" on the letter, together with his repetition ofthat question and his accusation that only Moneaglecould have done so, Ruiz' subsequent statement to Mon-eagle to the effect that Respondent knew she had en-dorsed the mystery writer letter, that she had a bad com-pany attitude and that such people were not needed byRespondent, Kerinuk's statements to Moneagle whereinhe referred to her as "disgusting" because she was thekind of person who cost the company money seekingbackpay, overtime, and raises, and Hensley's April 7questioning of Moneagle concerning the writing on themystery letter and her response, "I wish you hadn't toldme that" when Moneagle admitted her role in writing onthat letter, are violative of Section 8(a)(l) of the Act. Re-spondent contends that the General Counsel's evidenceconcerning the foregoing, to the extent that it is contra-dicted by Respondent's witnesses. is unworthy of beliefand, to the extent that it is not contradicted, or is admit-ted, constitutes questioning of such an isolated and casualnature that an 8(a)(1) remedy is not xwarranted.In agreement with the General Counsel, I am com-pelled to find the foregoing events both violative of theAct and of sufficient gravity to warrant a remedialorder. In this regard, it must be noted that not only didHensley question Moneagle concerning her role inregard to the mystery writer letter, she also implied thatMoneagle's truthful answer placed her in jeopardy. Simi-larly, Ruiz coupled his questioning with an accusationthat Moneagle had a bad company attitude and as suchwas not needed by Respondent, impliedly threateningher job security. Kerinuk's statements to Moneagle simi-larly implied that Respondent deemed her to be an unde-sirable employee and, coming in the midst of an investi-gation concerning her involvement in the lost moneydrop, could not help but be coercive.25Accordingly, Ifind, as alleged in the complaint, that Respondent hasviolated Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1. By coercively interrogating employees concerningtheir protected concerted activities and by threateningthem with discharge because they have engaged in suchactivities, Respondent has violated Section 8(a)(1) of theAct.2. By discharging Charlotte Moneagle because she en-gaged in protected concerted activities, Respondent hasviolated Section 8(a)(l) of the Act.3. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(2), (6), and (7) of theAct.4. Respondent did not engage in any unfair labor prac-tices not specifically found herein.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices affecting commerce, I shall recommendthat it cease and desist therefrom and take certain affirm-ative action designed to effectuate the policies of theAct. As I have found that Respondent discriminatorilydischarged Charlotte Moneagle because she engaged inprotected concerted activities, I shall recommend thatRespondent be required to offer her full and immediatereinstatement to her former position or, if that is not pos-sible, to a substantially equivalent position without preju-dice to her seniority or other rights and privileges and tomake her whole for any loss of pay or other earnings shemay have suffered as a result of the discriminationagainst her. Any backpay found to be due shall be com-puted in accordance with the formula set forth in F W.Woolworth Co., 90 NLRB 289 (1950), and Florida Steel2S The statement of Kerinuk to McClendon, concerning Moneagle'scomplaints about raises indicating an attitude probhlem. made in thecourse of the investigation, and Hensley's statement to McClendon con-cerning Respondent' s watching of Moneagle because of its "strong case"leading it to believe that she had written the nlyslerD letter are similarlycoercive309 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCorp., 231 NLRB 651 (1977).26 Additionally, I shall rec-ommend that Respondent be required to rescind and ex-punge from its personnel files and other records any ref-erence to the April 20, 1982, discharge of CharlotteMoneagle.Upon the foregoing findings of fact and conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER27The Respondent, The Southland Corporation, Dayton,Ohio, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees concerning their protectedconcerted activities or threatening them with dischargebecause they engage in such activities.(b) Discharging employees because they engage inprotected concerted activities.(c) In any like or related manner interfering with em-ployees in the exercise of the rights guaranteed themunder Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer Charlotte Moneagle immediate and full rein-statement to her former position or, if that is not possi-"z See, generally, Isis Plumbing Co., 138 NLRB 716 (1962).27 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.ble, to a substantially equivalent position, without preju-dice to her seniority or other rights and privileges, andmake her whole for any loss of earnings she may havesuffered by reason of the discrimination against her, inthe manner set forth in the section of this Decision enti-tled "The Remedy."(b) Expunge from its personnel files and other recordsall references to the April 20, 1982, discharge of Char-lotte Moneagle and notify her in writing that this hasbeen done and that evidence of the unlawful dischargewill not be used as the basis for future personnel actionsagainst her.(c) Post at its store 17209, located at 3501 East ThirdStreet, Dayton, Ohio, copies of the attached noticemarked "Appendix."28Copies of said notice, on formsprovided by the Regional Director for Region 9, afterbeing duly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.2" In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."310